DETAILED ACTION
	This Office Action is in response to an Amendment, filed 24 November 2020, wherein Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites:
“A method for providing push notifications to a plurality of network applications via an embedded browser, the method comprising: 
(a) establishing, by a client application on a client device, a plurality of sessions of a user with a plurality of network applications via an embedded browser within the client application; 
(b) establishing the client application as a service worker by registering the client application with the plurality of network applications to listen for notifications pushed by one or more servers of the plurality of network applications; 
(c) displaying, by the embedded browser, a first network application of the plurality of network applications corresponding to a first session of the plurality of sessions of the user; 
corresponding to a second session of the plurality of sessions of the user; and 
(e) displaying, by the client application, the notification for the second network application to the user while the first network application is being displayed in the embedded browser.”
The closest prior art, in particular the NPL “Architectural Pattern of Progressive Web and Background Synchronization” by Behl et al., Berkovitz et al. (US 20180262587), and NPL “A Unified Push Notifications Service for Mobile Devices” by Gudla et al. do not disclose, with respect to the independent claims, the above-emphasized limitations (in conjunction with the whole claim). The Behl NPL is the closest prior art to the claims but fails to disclose performing such methods within the context of a plurality of sessions. The closest prior art discloses various elements of the claim, but fail to disclose the claim as a whole. Additionally, it would not have been obvious to one of ordinary skill in the art to find it obvious to bridge any potential combination with the closest prior arts, with any reasonable motivation(s), to arrive at the claimed invention without using hindsight reasoning to combine the prior arts. Accordingly, Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735.  The examiner can normally be reached on IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN A. SPARKS/
Examiner
Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459